       Case 1:20-cv-04507-AT-GWG Document 19
                                          18 Filed 12/02/20
                                                   12/01/20 Page 1 of 2


                                                                    Littler Mendelson, P.C.
                                                                    290 Broadhollow Road
                                                                    Suite 305
                                                                    Melville, NY 11747




                                                                    Matthew R. Capobianco
                                                                    631.247.4700 main
December 1, 2020                                                    631.247.4736 direct
                                                                    mcapobianco@littler.com




VIA ECF

Honorable Analisa Torres, U.S.D.J.
United States District Court                      MEMORANDUM ENDORSEMENT
Southern District of New York
40 Foley Square
New York, New York 10007

Re:    Mahfooz Ahmad v. Colin Day, iCIMS, Inc. and Courtney Dutter
       Civil Action No. 20-cv-04507 (AT)(GWG)

Dear Judge Torres:

       This firm represents Defendants Colin Day, iCIMS, Inc. and Courtney Dutter (collectively,
the “Defendants”) in the above-referenced action. Defendants write with the consent of Plaintiff’s
counsel to respectfully request an extension of time from December 8, 2020 to January 8, 2021 to
respond to the Complaint/move to compel arbitration.

        The reason for this request is that Plaintiff (previously appearing Pro Se) just retained
counsel and the undersigned has since provided Plaintiff’s counsel with a copy of Plaintiff’s
arbitration agreement and related documents. Prior to Plaintiff obtaining counsel, the undersigned
was unable to get in contact with Plaintiff to discuss his arbitration agreement. The additional time
will allow the parties to discuss Plaintiff’s arbitration agreement and narrow the issues in
determining whether Plaintiff will consent to proceed to arbitration. Plaintiff also intends to convey
a settlement demand to Defendants in the upcoming days.

        Given Plaintiff counsel’s recent appearance, the parties request additional time to discuss
Plaintiff’s arbitration agreement in an effort to prevent unnecessary motion practice, attorneys’
fees and this Court’s time and judicial resources. Considering the upcoming holidays, COVID-19
related office closures and time off schedules, the undersigned has requested a 30-day extension
of time to respond to the Complaint. Because the Court has not yet scheduled an Initial Conference
in this matter, this request will not affect any other deadlines or appearances. This is Defendants’
second request for an extension of time.

       Thank you in advance for Your Honor’s courtesies and attention to this matter.
        Case 1:20-cv-04507-AT-GWG Document 19
                                           18 Filed 12/02/20
                                                    12/01/20 Page 2 of 2


Hon. Analisa Torres
December 1, 2020
Page 2



                                             Respectfully submitted,
                                             LITTLER MENDELSON, P.C.

                                             /s/ Matthew R. Capobianco

                                             Matthew R. Capobianco

4832-6649-8771.1 102299.1001
                               Application granted.

                               So Ordered.



                                December 2, 2020
